[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT            FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 07-14128                   March 27, 2008
                        Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                      ________________________

                D. C. Docket Nos. 07-01779-CV-RWS-1
                    BKCY No. 06-09105-BKC-PW

ARTHUR GHEE,


                                                          Plaintiff-Appellant,

                                 versus

RETAILERS NATIONAL BANK, TARGET VISA,
(Douglas A. Scovanner),
CHRISTIE COMES,
ATTORNEY CRAIG R. GOODMAN,
ATTORNEY RUTHANNE W. GOODMAN,
JUDGE JOHNNY PANOS,


                                                       Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                            (March 27, 2008)
Before TJOFLAT, DUBINA and BLACK, Circuit Judges.

PER CURIAM:

      Appellant Arthur Ghee (“Ghee”), a Chapter 7 Bankruptcy debtor proceeding

pro se, appeals the district court’s denial of his motion to proceed in forma

pauperis (“IFP”) on appeal from the bankruptcy court’s dismissal of Ghee’s

adversary complaint. On appeal, Ghee argues that the district court abused its

discretion by denying his motion to proceed IFP on grounds that each claim in his

appeal of the bankruptcy proceedings was frivolous. Specifically, Ghee argues that

the following claims are not frivolous: (1) that the bankruptcy court erred by

finding that it lacked subject matter jurisdiction over the alleged violations of the

Racketeer Influenced and Corrupt Organizations Act (“RICO”); (2) that the

bankruptcy court erred by finding that his allegation that the acts of fraud indirectly

violated his discharge injunction, pursuant to 11 U.S.C. § 524(a), failed to state a

claim; and (3) that the bankruptcy court erred by denying his motion for

reconsideration on grounds that it failed to consider his argument in the complaint

that a billing statement violated his discharge order.

      “We review a district court’s denial of a motion for leave to proceed IFP . . .

for [an] abuse of discretion.” Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305,

1306 (11th Cir. 2004). Although the trial court “has wide discretion” in denying



                                           2
an application to proceed IFP, and “the courts should grant the privilege

sparingly,” in denying such applications, the court must not act arbitrarily or act on

erroneous grounds. Id. at 1306-07. IFP proceedings are governed by 28 U.S.C.

§ 1915. IFP status should be granted where the appellant is indigent unless “the

trial court certifies in writing that [the appeal] is not taken in good faith.” 28

U.S.C. § 1915(a)(1), (3). A party demonstrates good faith by seeking appellate

review of any issue that is not frivolous when examined under an objective

standard. See Coppedge v. United States, 369 U.S. 438, 445, 82 S. Ct. 917, 921

(1962). An issue is frivolous when it appears that “the legal theories are

indisputably meritless.” Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993)

(citations omitted). In other words, an IFP action is frivolous, and thus not brought

in good faith, if it is “without arguable merit either in law or fact.” Bilal v. Driver,

251 F.3d 1346, 1349 (11th Cir. 2001). More specifically, “arguable means capable

of being convincingly argued.” Sun v. Forrester, 939 F.2d 924, 925 (11th Cir.

1991) (internal quotations and citations omitted). Nevertheless, where a “claim is

arguable, but ultimately will be unsuccessful,” it should be allowed to proceed.

Cofield v. Alabama Pub. Serv. Comm’n., 936 F.2d 512, 515 (11th Cir. 1991).

      A Chapter 7 debtor receives a discharge “from all debts that arose before the

date of the order for relief.” 11 U.S.C. § 727(b). Pursuant to § 524(a)(2), a



                                            3
discharge in bankruptcy “operates as an injunction against the commencement or

continuation of an action, the employment of process, or an act, to collect, recover

or offset any such debt as a personal liability of the debtor.” 11 U.S.C. § 524(a)(2).

A discharge in bankruptcy does not affect the liability of a third party on the same

debt. 11 U.S.C. § 524(e); see also In re Sure-Snap Corp., 983 F.2d 1015, 1019

(11th Cir. 1993) (same, relating to third-party guarantor). Under § 541(a)(2),

certain “community property” of a non-debtor spouse may be included in the

property of the bankruptcy estate. 11 U.S.C. § 541(a)(2). “The nature of a

bankrupt’s interest in property is determined by state law.” In re Sinnreich, 391

F.3d 1295, 1297 (11th Cir. 2004). Georgia is not a “community property” state.

Ga. Code Ann. § 19-3-9.

      A.     Bankruptcy court’s subject matter jurisdiction over RICO claims

      Under 28 U.S.C. § 1334, the district court has original and exclusive

jurisdiction over all cases under the Bankruptcy Code, Title 11 of the United States

Code. 28 U.S.C. § 1334(a). Moreover, the district court has original, but not

exclusive, jurisdiction over “ all civil proceedings arising under [T]itle 11, or

arising in or related to cases under [T]itle 11.” 28 U.S.C. § 1334(b). Nevertheless,

the district court may refer such cases and civil proceedings to the bankruptcy

court. 28 U.S.C. § 157(a). The bankruptcy court has jurisdiction to hear and



                                           4
determine cases in three categories: (1) civil proceedings under Title 11, (2) core

proceedings arising under Title 11, and (3) core proceedings arising in a case under

Title 11. 28 U.S.C. § 157(b)(1). A non-exclusive list of core proceedings is found

in 28 U.S.C. § 157(b)(2). We have defined a core proceeding as a proceeding

“involv[ing] a right created by the federal bankruptcy law,” that “could [not] exist

outside of bankruptcy,” and that implicated the property of the bankrupt estate. In

re Toledo, 170 F.3d 1340, 1348 (11th Cir. 1999) (citation omitted).

      A bankruptcy court also may hear, but not submit, a final judgment on non-

core proceedings that are related to a case under Title 11. 28 U.S.C. § 157(c)(1).

In order for jurisdiction to exist under the “related to” language, “there must be

some nexus between the related civil proceeding and the Title 11 case.” Matter of

Lemco Gypsum, Inc., 910 F.2d 784, 787 (11th Cir. 1990). A civil proceeding is

related to a bankruptcy case if:

      the outcome of the proceeding could conceivably have an effect on the
      estate being administered in bankruptcy. The proceeding need not
      necessarily be against the debtor or against the debtor’s property. An
      action is related to bankruptcy if the outcome could alter the debtor’s
      rights, liabilities, options, or freedom of action (either positively or
      negatively) and which in any way impacts upon the handling and
      administration of the bankruptcy estate.

Id. at 788 (citation omitted).

      After reviewing the record, we conclude that the district court did not abuse



                                           5
its discretion by finding as frivolous Ghee’s challenge to the bankruptcy court’s

conclusion that it did not have subject matter jurisdiction over the RICO claims. It

cannot be convincingly argued that there is a legal or factual basis for concluding

that the bankruptcy court erred by finding that the RICO claims were not a core

bankruptcy proceeding or related to a core proceeding.

B.    Failure to state a claim

      To survive dismissal for failure to state a claim, “a plaintiff’s obligation to

provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not

do.” Bell Atlantic Corp. v. Twombly, 550 U.S. at __,127 S. Ct. 1955, 1964-65

(2007) (citation omitted). “Factual allegations must be enough to raise a right to

relief above the speculative level.” Id. at __, 127 S. Ct. at 1965. In addition,

“unsupported conclusions of law or of mixed fact and law” are not sufficient to

withstand a dismissal for failure to state a claim. McGinley v. Houston, 361 F.3d

1328, 1330 (11th Cir. 2004) (internal quotations and citations omitted).

Nevertheless, “[p]ro se pleadings are held to a less stringent standard than

pleadings drafted by attorneys and will, therefore, be liberally construed.”

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam).

      We conclude from the record that the district court did not abuse its



                                           6
discretion by concluding that a challenge to the bankruptcy court’s decision that

Ghee failed to state a claim, in regards to his allegation that the fraudulent acts

violated his discharge injunction, is frivolous. The only factual allegations in the

complaint concerned an action against Ghee’s wife, who was not a party to his

bankruptcy, so attempts to collect a debt from her could not have violated Ghee’s

discharge injunction.

C.    Motion for reconsideration

      Federal Rule of Civil Procedure 8(a)(2) requires a complaint to contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed.R.Civ.P. 8(a)(2). The point is to “give the defendant fair notice of what the

claim is and the grounds upon which it rests.” Bell Atlantic Corp., 550 U.S. at __,

127 S. Ct. at 1964 (citation omitted). “Pro se pleadings are held to a less stringent

standard than pleadings drafted by attorneys and will, therefore, be liberally

construed.” Tannenbaum, 148 F.3d at 1263. Nevertheless, a motion to alter or

amend judgment cannot be used to raise a legal argument which could, or should,

have been brought prior to the entry of the original judgment. Mincey v. Head, 206

F.3d 1106, 1137 n.69 (11th Cir. 2000) (habeas context).

      We conclude from the record that the district court did not abuse its

discretion in finding that an appeal of the denial of Ghee’s motion for



                                            7
reconsideration is without arguable merit in fact or law. The appeal is frivolous

because, in his motion for reconsideration, Ghee argued that sending him a post-

discharge billing statement itself violated 11 U.S.C. §524(a), a claim Ghee did not

raise in his complaint and a claim that focused on the appellees’ allegedly illegal

attempt to collect a debt from his wife, a non-debtor in the bankruptcy proceedings.

      In sum, the district court did not abuse its discretion in denying Ghee’s

motion to proceed IFP on appeal from the decision of the bankruptcy court because

each claim in the appeal was frivolous. Accordingly, we affirm the district court’s

order denying Ghee’s motion to proceed IFP.

      AFFIRMED.




                                          8